Citation Nr: 1126863	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

(The issue of entitlement to an initial rating higher than 30 percent for PTSD will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for sleep apnea.  In December 2009, the Veteran testified at a Travel Board hearing at the RO.  

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's current right ear hearing loss initially manifested in service.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for right ear hearing loss, the Board finds that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be medical or lay evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical or lay evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has right ear hearing loss that is related to service.  He specifically alleges that he was exposed to acoustic trauma during his period of service.  He reports that he was on the flight line next to hangers while on patrol and that he was exposed to aircraft engine noise.  The Veteran also indicates that he was exposed to artillery noise during his period of service.  

The Veteran had active service from August 1962 to April 1966.  His service personnel records indicate that he had one year, two months, and seventeen days of foreign and/or sea service.  The Veteran's occupational specialty was listed as an air policeman.  There were also notations that the Veteran served as a base patrolman and a security guard.  

The Veteran's service treatment records indicate that at the time of the August 1962 objective enlistment examination, no defects were noted with respect to his ears, and an audiological evaluation showed pure tone thresholds in the Veteran's right ear of 0 (15), 0 (10), 0 (10), -5 (5), and -5 (0) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  There was a notation that the Veteran had a normal audiological evaluation.  

On a medical history form at the time of the March 1966 separation examination, the Veteran checked that he had ear, nose, or throat trouble.  The reviewing examiner indicated that the ear, nose, and throat trouble referred to an occasional smoker's throat, and that there were no sequelae.  The March 1966 objective separation examination report indicated that the Veteran had no ear defects.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's right ear of 15 (30), 10 (20), 20 (30), 25 (35), and 25 (30) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

The first post-service evidence of any right ear hearing loss is in February 2002.  

A February 2002 VA treatment entry noted that the Veteran was seen with a chief complaint of hearing loss.  The assessment included hearing loss.  

An October 2002 VA audiological consultation report noted that the Veteran complained of a gradual decrease in his hearing over many years.  The Veteran reported that he had a history of military related noise exposure, sinus problems, and occasional dizziness.  He indicated that he was having a great deal of trouble hearing in meetings, on the phone, and at work.  The assessment included slight sloping to moderate sensorineural hearing loss in the right ear.  The examiner commented that the Veteran's degree of hearing loss could cause significant communication problems that could be helped with binaural hearing aids.  

A December 2007 VA audiological consultation report indicated that the Veteran reported that he was never able to consistently wear his hearing aids due to loudness problems.  The Veteran stated that he continued to have difficulty understanding speech.  The assessment included slight to moderately severe sensorineural hearing loss, with the left ear greater than the right ear.  The examiner noted that the Veteran's hearing sensitivity was slightly poorer in his right ear since October 2002 and that there presently was a significant pure tone and word recognition asymmetry.  The audiological evaluation results were referred to, but not specifically reported at that time.  

A February 2009 VA audiological examination report noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history, including his service treatment records, in some detail.  The Veteran reported that he had difficulty hearing people talk unless they were in close proximity.  He also stated that he had difficulty understanding television and understanding conversations in a large room.  The Veteran indicated that he had noticed his hearing problems since the 1960s and that he currently wore two VA issued hearing aids.  He denied that he had exposure to loud noise prior to his service in the military.  The Veteran reported that he had exposure to loud noise from aircraft during his period of service.  He stated that he did not wear hearing protection.  The Veteran denied occupational noise exposure since his period of service.  It was noted that he did report that he worked at a rubber plant and at a tire manufacturer and that he was not required to wear hearing protection at either job.  The Veteran remarked that he had recreational noise exposure since service from lawn equipment and motorcycles.  

The examiner reported hearing results that were indicative of a right ear hearing loss disability under 38 C.F.R § 3.385.  The diagnoses included hearing within normal limits from 250 to 1000 Hertz, with mild sensorineural hearing loss from 1500 to 2000 Hertz, moderate sensorineural hearing loss at 3000 Hertz, moderately severe sensorineural hearing loss at 4000 Hertz, and severe sensorineural hearing loss from 6000 to 8000 Hertz, in the Veteran's right ear.  The examiner commented that it was her opinion that "the [Veteran's] hearing loss was not related to acoustic trauma during military service."  The examiner reported that pure tone thresholds obtained at the time of the Veteran's enlistment and separation audiograms for test frequencies from 500 to 4000 Hertz did not meet the criteria for hearing loss disability under VA regulations.  The examiner indicated that the thresholds during service were essentially unchanged when the enlistment and separation examination reports were compared, except for a decrease at 6000 Hertz in the Veteran's right ear.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the February 2009 VA audiological examination report related diagnoses that included hearing within normal limits from 250 to 1000 Hertz, with mild sensorineural hearing loss from 1500 to 2000 Hertz, moderate sensorineural hearing loss at 3000 Hertz, moderately severe sensorineural hearing loss at 4000 Hertz, and severe sensorineural hearing loss from 6000 to 8000 Hertz, in the Veteran's right ear.  The examiner commented that it was her opinion that "the [Veteran's] hearing loss was not related to acoustic trauma during military service."  The Board notes that the examiner specifically reported that pure tone thresholds obtained at the time of the Veteran's enlistment and separation audiograms for test frequencies from 500 to 4000 Hertz did not meet the criteria for hearing loss disability under VA regulations.  The examiner indicated that the thresholds during service were essentially unchanged when the enlistment and separation examination reports were compared, except for a decrease at 6000 Hertz in the Veteran's right ear.  The Board observes, however, that the March 1966 objective separation examination report actually showed a hearing loss disability in the Veteran's right ear pursuant to 38 C.F.R. § 3.385.  The Board notes that although the examiner indicated that the thresholds during service were essentially unchanged, the March 1966 objective separation examination report clearly showed a loss of hearing acuity in the Veteran's right ear during his period of service.  The Board further observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Given such circumstances, the VA examiner's opinion has less probative value in this matter.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board notes that the Veteran's service treatment records clearly show a hearing loss disability in the Veteran's right ear pursuant to 38 C.F.R. § 3.385 at the time of his separation from service.  Additionally, the Veteran's occupational specialty was listed as an aircraft policeman and he has reported, credibly, that he had noise exposure during his period of service.  

The evidence is indicative of current right ear hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, the Board observes that because the Veteran is competent to report any in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current right ear hearing loss to his period of service.  See Davidson, supra.  Moreover, the Board finds that his account is credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has right ear hearing loss that had its onset during his period service.  Right ear hearing loss was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for right ear hearing loss is granted.  

REMAND

The remaining issues on appeal are entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and entitlement to service connection for left ear hearing loss.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for PTSD.  The Veteran essentially contends that he has sleep apnea that is related to service.  The Board notes that in his March 2009 VA Form 9, the Veteran also reported that his physician told him that he had a severe case of sleep apnea due to his service-connected PTSD.  Additionally, at a February 2011 Board hearing addressing another issue, the Veteran also indicated that his physician had stated that there was a correlation between his sleep apnea and his service-connected PTSD.  

The Veteran also contends that he has left ear hearing loss that is related to service.  He specifically alleges that he was exposed to acoustic trauma during his period of service.  He reports that he was on the flight line next to hangers while on patrol and that he was exposed to aircraft engine noise.  The Veteran further indicates that he was exposed to artillery noise during his period of service.

As to the Veteran's claim for service connection for sleep apnea, the Board notes that his service treatment records do not show complaints, findings, or diagnoses of sleep apnea.  

Post service treatment records show treatment for sleep apnea on multiple occasions, as well as treatment for PTSD.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for sleep apnea, to include as secondary to service-connected PTSD.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for entitlement to service connection for left ear hearing loss, the Board notes the Veteran's service personnel records indicate that he had one year, two months, and seventeen days of foreign and/or sea service.  The Veteran's occupational specialty was listed as an air policeman.  There were also notations that the Veteran served as a base patrolman and a security guard.  

The Veteran's service treatment records indicate that at the time of the August 1962 objective enlistment examination, no defects were noted with respect to his ears, and an audiological evaluation showed pure tone thresholds in the Veteran's left ear of 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  There was a notation that the Veteran had a normal audiological evaluation.  

On a medical history form at the time of the March 1966 separation examination, the Veteran checked that he had ear, nose, or throat trouble.  The reviewing examiner indicated that the ear, nose, and throat trouble referred to an occasional smoker's throat, and that there were no sequelae.  The March 1966 objective separation examination report indicated that the Veteran had no ear defects.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's left ear of 10 (25), 10 (20), 15 (25), 15 (25), and 20 (25) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

Post-service treatment records show treatment for left ear hearing loss on numerous occasions.  

A February 2009 VA audiological examination report noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history, including his service treatment records, in some detail.  The Veteran reported that he had difficulty hearing people talk unless they were in close proximity.  He also stated that he had difficulty understanding television and understanding conversations in a large room.  The Veteran indicated that he had noticed his hearing problems since the 1960s and that he currently wore two VA issued hearing aids.  He denied that he had exposure to loud noise prior to his service in the military.  The Veteran reported that he had exposure to loud noise from aircraft during his period of service.  He stated that he did not wear hearing protection.  The Veteran denied occupational noise exposure since his period of service.  It was noted that he did report that he worked at a rubber plant and at a tire manufacturer and that he was not required to wear hearing protection at either job.  The Veteran remarked that he had recreational noise exposure since service from lawn equipment and motorcycles.  

The examiner reported hearing results that were indicative of a left ear hearing loss disability under 38 C.F.R § 3.385.  The diagnoses included hearing within normal limits from 250 to 1000 Hertz, with mild sensorineural hearing loss at 1000 Hertz, moderately severe sensorineural hearing loss from 2000 to 3000 Hertz, and severe sensorineural hearing loss from 4000 to 8000 Hertz, in the Veteran's left ear.  The examiner commented that it was her opinion that "the [Veteran's] hearing loss was not related to acoustic trauma during military service."  The examiner reported that pure tone thresholds obtained at the time of the Veteran's enlistment and separation audiograms for test frequencies from 500 to 4000 Hertz did not meet the criteria for hearing loss disability under VA regulations.  The examiner indicated that the thresholds during service were essentially unchanged when the enlistment and separation examination reports were compared, except for a decrease at 6000 Hertz in the Veteran's right ear.  

The Board notes that although the examiner indicated that the pure tone thresholds during service were essentially unchanged, the Veteran's service treatment records actually show a decrease in hearing acuity in the Veteran's left ear.  Additionally, the Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for left ear hearing loss.  Such examinations should also be accomplished on remand.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, at a February 2011 Board hearing on another issue, the Veteran also testified that he had received recent treatment, apparently at the Little Rock, Arkansas VA Medical Center.  In fact, he reported that he was seen for his PTSD the day before the February 2011 Board hearing and that his physician stated that there was a correlation between his sleep apnea and his PTSD at that time.  The Board notes that there are no VA treatment reports of record subsequent to November 2010.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records, which are not already in the claims folder, concerning his reported treatment for sleep apnea, as well as any treatment for left ear hearing loss, and dated since November 2010 from the Little Rock, Arkansas VA Medical Center.  

2.  Ask the Veteran to identify all other medical providers who have treated him for sleep apnea and left ear hearing loss since November 2010 as well as Dr. R.H. (the doctor the Veteran identified at the December 2009 Board hearing who reportedly linked the Veteran's hearing loss to service).  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any related medical records which are not already in the claims folder.  

3.  Schedule the Veteran for an examination by a physician/C-PA to determine the nature and likely etiology of his claimed sleep apnea.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his period of service.  If not, the examiner should then opine as to whether the Veteran's service-connected PTSD (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) his sleep apnea, and if so, the extent to which it is aggravated.  

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left earl hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences left ear hearing loss.  If current left ear hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left ear hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his left ear hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

The examiner should consider the converted thresholds (values in the parentheses) as explained in the body of the remand:  August 1962 enlistment audiogram revealed left ear thresholds of  0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) decibels at 500, 1000, 2000, 3000, and 4000 Hertz;  March 1966 separation audiogram revealed left ear thresholds of 10 (25), 10 (20), 15 (25), 15 (25), and 20 (25) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.

5.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for left ear hearing loss and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


